
	
		I
		111th CONGRESS
		1st Session
		H. R. 616
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2009
			Mr. Berry (for
			 himself, Mr. Moran of Kansas,
			 Mr. Rogers of Alabama,
			 Mr. Jones,
			 Mr. Paul, Mrs. McMorris Rodgers,
			 Mrs. Emerson, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide for an exemption of pharmacies and pharmacists from certain Medicare
		  accreditation requirements in the same manner as such exemption applies to
		  certain professionals.
	
	
		1.Application to pharmacies and
			 pharmacists of the eligible professional exemption from certain Medicare
			 accreditation requirementsSection 1834(a)(20)(F)(ii) of the Social
			 Security Act (42 U.S.C. 1395m(a)(20)(F)(ii)), as added by section 154(b)(1)(A)
			 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), is amended—
			(1)by
			 inserting pharmacies, and pharmacists, after eligible
			 professionals (as defined in section 1848(k)(3)(B)),; and
			(2)by inserting
			 , pharmacies, pharmacists, after such
			 professionals each place it appears.
			
